UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6450



WILLIE J. HARRISON,

                                              Plaintiff - Appellant,

          versus


RICKIE HARRISON; MIKE WILLIAMS, Lieutenant,
Horticulture Supervisor of Kershaw Correc-
tional Institution; MS. WEISS, Grievance
Coordinator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-00-1042-7)


Submitted:   July 26, 2001                 Decided:    July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Harrison, Appellant Pro Se. Terry B. Millar, TERRY B.
MILLAR, L.L.C., Rock Hill, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie J. Harrison appeals from the district court’s order

denying   relief   on   his   42   U.S.C.A.   §   1983   (West   Supp.    2000)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm the district court’s

order granting summary judgment in favor of Defendants.                  See 42

U.S.C.A. § 1997e(e) (West Supp. 2000); Carter v. Morris, 164 F.3d

215, 219 n.3 (4th Cir. 1999); Adams v. Rice, 40 F.3d 72, 75 (4th

Cir. 1994).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                      2